1                                                                       JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11   ACCREDABILITY, LLC,                          ) Case No. CV 18-5969-DMG (FFMx)
                                                  )
12                            Plaintiff,          ) JUDGMENT
                                                  )
13               v.                               )
                                                  )
14   ACCREDITSOFT, et al.,                        )
                                                  )
15                            Defendants.         )
                                                  )
16                                                )
17
18         On May 10, 2019, this Court granted the application for default judgment filed by
19   Plaintiff Accredability, LLC. [Doc. # 76.]
20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in
21   favor of Plaintiff Accredability, LLC and against Defendants Accreditsoft, AccreditASC,
22   LLC, and Doug Rabkin. Plaintiff shall recover attorneys’ fees and litigation costs in the
23   amount of $33,931.84.
24         Further, the Court ORDERS Defendants to: (1) refrain from using any digital or
25   physical content, know-how, trade secrets, or copyrights originating from Defendants’
26   previous business relationship with Accredability; and (2) return through a delivery
27   service to Accredability all tangible and physical documents, items, and proprietary
28   materials (collectively referred to as “Proprietary Materials”) that Rabkin took with him



                                                  -1-
1    when Accredability terminated his employment or which is derived from those
2    Proprietary Materials; and (3) provide to Plaintiff’s counsel evidence of any profits,
3    income, or investments received in connection with Defendants’ use of the Proprietary
4    Materials.
5
6    DATED: May 13, 2019
7                                                           DOLLY M. GEE
8                                                   UNITED STATES DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
